
	
		II
		111th CONGRESS
		2d Session
		S. 3202
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Lugar (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote the strengthening of the Haitian private
		  sector.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Haitian-American Enterprise Fund
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The 7.3-magnitude
			 earthquake that struck Haiti on January 12, 2010—
				(A)was Haiti’s worst
			 natural catastrophe in 200 years;
				(B)caused the deaths
			 of more than 200,000 people;
				(C)destroyed 105,000
			 homes, 50 hospitals and health centers, and 1,300 school and university
			 buildings; and
				(D)significantly
			 damaged the Presidential Palace, the National Assembly building, and most of
			 the other government buildings in the capital city of Port-au-Prince.
				(2)Even before the
			 earthquake, Haiti was the poorest country in the Western Hemisphere,
			 with—
				(A)80 percent of the
			 population living below the poverty line;
				(B)54 percent of the
			 population in abject poverty; and
				(C)more than
			 2/3 of the labor force believed to lack formal
			 employment.
				(3)Although Haiti’s
			 per capita gross domestic product is among the world’s lowest, positive
			 economic growth trends were slowly emerging before the earthquake and Haiti was
			 1 of 2 Caribbean countries expected to experience positive economic growth in
			 2009.
			(4)At a March 2010
			 meeting convened in Haiti by the Inter-American Development Bank and the United
			 Nations, which brought together Haitian government and private sector leaders
			 to discuss the country’s most critical needs, meeting participants agreed that
			 2 critical catalysts for creating potentially hundreds of thousands of jobs
			 are—
				(A)modernizing
			 Haitian policies and infrastructure; and
				(B)improving the
			 flow of foreign private investment into Haiti.
				(5)In section
			 201(b)(1) of the Support for East European Democracy Act of 1989 (Public Law
			 101–279; 22 U.S.C. 5421), Congress authorized USAID to provide a grant of
			 $240,000,000 to the Polish-American Enterprise Fund (referred to in this
			 section as the Polish Fund), which was organized and
			 incorporated on April 27, 1990.
			(6)The Polish
			 Fund—
				(A)used the USAID
			 grant to raise $2,300,000,000 in private funds for investment in Poland;
			 and
				(B)used the reflows
			 from the USAID grant to establish the Polish-American Freedom Foundation, whose
			 endowment exceeds $250,000,000.
				(7)The success of
			 the Polish Fund in attracting private investment to Poland and in creating a
			 legacy foundation from its reflows represents a useful model for other
			 Enterprise Funds.
			(8)Enterprise Funds
			 have enjoyed success in poorer and less developed countries, such as Albania,
			 where the Albanian-American Enterprise Fund played a pivotal role in helping to
			 develop the banking sector, privatizing and modernizing the airport, and
			 expanding access to international trade and investment.
			(9)Enterprise Funds
			 in Albania, the Baltic States, Hungary, Poland, Russia, and other countries
			 have created and supported programs that have contributed to the growth of an
			 entrepreneurial middle class.
			(10)A professional
			 and well-managed Haitian-American Enterprise Fund, drawing upon the experience
			 of members of the Boards of Directors of prior Enterprise Funds, could achieve
			 similar success.
			(11)The programs run
			 by the Enterprise Funds in other countries, which could also be run in Haiti,
			 include microloans, carefully designed and monitored mortgage programs, and
			 small business loans that would create the infrastructure and investment
			 climate needed to begin to build an entrepreneurial middle class in
			 Haiti.
			3.PurposesThe purposes of this Act are—
			(1)to promote the Haitian private sector,
			 including small businesses, the agricultural sector, and joint ventures with
			 United States and Haitian participants; and
			(2)to promote policies and practices conducive
			 to the private sector in Haiti through loans, grants, equity investments,
			 feasibility studies, technical assistance, training, insurance, guarantees, and
			 other measures.
			4.Haitian-American
			 Enterprise Fund
			(a)DesignationThe
			 President is authorized to designate a private, nonprofit organization to
			 receive funds and support made available under this Act after determining that
			 such organization has been established for the purposes specified in section 3.
			 The President should make such designation only after consultation with the
			 leadership of each House of Congress. The organization designated under this
			 subsection shall be known as the Haitian-American Enterprise
			 Fund.
			(b)Board of
			 directors
				(1)AppointmentThe
			 Haitian-American Enterprise Fund shall be governed by a Board of Directors,
			 which shall be comprised of 7 private citizens of the United States or Haiti,
			 appointed by the President, of which not more than 3 may be citizens of Haiti
			 or United States citizens of Haitian descent.
				(2)QualificationsMember
			 of the Board of Directors shall be selected from among people who have had
			 successful business careers in private equity, banking, or finance that is
			 similar to the experience of individuals who previously served on the Board of
			 Directors of a successful Enterprise Fund established by the United States
			 Government on or after January 1, 1990.
				(3)Additional
			 board membersUpon the recommendation of the Board of Directors,
			 the President may appoint up to 2 additional members to the Board (beyond the
			 number of Directors specified in paragraph (1)), of which not more than 1 may
			 be a citizen of Haiti or a United States citizen of Haitian descent.
				(c)Grants
				(1)In
			 generalAmounts appropriated to the President pursuant to section
			 8 shall be granted to the Haitian-American Enterprise Fund by the United States
			 Agency for International Development to enable the Fund to carry out the
			 purposes specified in section 3 and for the administrative expenses of the
			 Fund.
				(2)Eligible
			 programs and projectsGrants
			 awarded under this section may only be used for programs and projects that
			 support the purposes set forth in section 3.
				(3)Compliance
			 requirement
					(A)In
			 generalGrants may not be awarded to the Haitian-American
			 Enterprise Fund under this section unless the Fund agrees to comply with the
			 requirements under this section.
					(B)Grant
			 agreementThe grant agreement between the United States Agency
			 for International Development (USAID) and the Haitian-American
			 Enterprise Fund shall state that the Fund shall liquidate its assets and
			 dissolve not later than December 31, 2020, unless the USAID Administrator
			 determines, after consultation with the appropriate congressional committees,
			 that the Fund should be extended.
					(C)Disposition of
			 assetsAll assets of the Haitian-American Enterprise Fund at the
			 time the Fund is dissolved shall be used by the Board of Directors to organize
			 and endow a follow-on United States-Haitian legacy foundation.
					(d)Notification
				(1)In
			 generalNot later than 15 days before designating an organization
			 to operate as the Haitian-American Enterprise Fund pursuant to subsection (a),
			 the President shall provide the information described in paragraph (2) to the
			 Chairman and Ranking Member of the appropriate congressional committees.
				(2)InformationThe
			 information described in this paragraph is—
					(A)the identity of
			 the organization to be designated to operate as the Haitian-American Enterprise
			 Fund pursuant to subsection (a); and
					(B)the names and
			 qualifications of the individuals who will comprise the Initial Board.
					(e)Defined
			 termIn this section, the term appropriate congressional
			 committees means—
				(1)the
			 Committee on Foreign Relations of the
			 Senate;
				(2)the
			 Committee on Appropriations of the
			 Senate;
				(3)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
				(4)the
			 Committee on Appropriations of the House of
			 Representatives.
				5.Operation
			 provisions
			(a)Applicable
			 provisionsSubsections
			 (d)(5), (g), (h), (i), (k), (l), (m), (n), (o), and (p) of section 201 of the
			 Support for East European Democracy (SEED) Act of 1989 (Public Law 101–179; 22
			 U.S.C. 5421) shall apply with respect to the Haitian-American Enterprise Fund
			 in the same manner as such provisions apply to Enterprise Funds designated
			 pursuant to subsection (d) of such section.
			(b)ReinvestmentReturns
			 on investments of the Haitian-American Enterprise Fund and other payments to
			 the Fund may be reinvested in projects carried out by the Fund without further
			 appropriation by Congress.
			6.Best practices
			 and proceduresTo the maximum
			 extent practicable, the Board of Directors of the Haitian-American Enterprise
			 Fund should adopt the best practices and procedures used by Enterprise Funds,
			 including those for which funding has been made available pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (Public Law
			 101–179; 22 U.S.C. 5421).
		7.Experience of
			 other Enterprise FundsIn
			 implementing this Act, the President shall ensure that the Articles of
			 Incorporation of the Haitian-American Enterprise Fund (including provisions
			 specifying the responsibilities of the Board of Directors of the Fund), the
			 terms of United States Government grant agreements with the Fund, and United
			 States Government oversight of the Fund are, to the maximum extent practicable,
			 consistent with the Articles of Incorporation of, the terms of grant agreements
			 with, and the oversight of the Enterprise Funds established pursuant to section
			 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C.
			 5421) and comparable provisions of law.
		8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the President $100,000,000, which shall be used to
			 provide funding for grants to the Haitian-American Enterprise Fund, which shall
			 be used for the purposes specified in section 3.
			(b)Availability of
			 fundsAmounts appropriated
			 pursuant to subsection (a) shall remain available until expended.
			(c)Nonapplicability
			 of other lawsAmounts
			 appropriated pursuant to subsection (a) may be used to carry out this Act
			 notwithstanding any other provision of law.
			
